DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2. Applicant’s arguments filed on 11/03/2021 regarding 35 USC 103 have been considered but are moot in view of new grounds of rejection.

3. Applicants arguments filed on 11/03/2021 regarding double patenting rejection of claim 1 have been considered but are moot in view of new grounds of rejection.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10117006 in view of Dai et al; (US 2011/0078755).  Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim 1 of 16/991500
Claim 1 of US Patent 10117006
A method comprising:
A method comprising:
receiving, by a computing device via a first network and a first media access control (MAC) protocol, a plurality of signals, wherein at least one signal of the plurality of signals comprises a first set of data blocks formatted in accordance with the first MAC protocol, and wherein at least one signal of the plurality of signals comprises a second set of data blocks formatted in accordance with a second MAC protocol different from the first MAC protocol;

receiving, by an optical/electrical (O/E) node via a fiber optic leg of a network, a binary modulated optical signal comprising data blocks formatted in accordance with a first medium access control (MAC) protocol and a second MAC protocol that is different from the first MAC protocol, wherein the O/E node joins the fiber optic leg and a coaxial cable leg of the network, and wherein communications over the coaxial cable leg are formatted in accordance with the first MAC protocol; recovering, by the O/E node, the data blocks from the received binary modulated optical signal;


See below
extracting, by the O/E node and from the recovered data blocks, downstream data blocks formatted in accordance with the first MAC protocol; extracting, by the O/E node and from the recovered data blocks, a downstream management message formatted in accordance with the first MAC protocol; and transmitting, by the O/E node to at least one device via the coaxial cable leg as part of a downstream communication signal, the extracted downstream data blocks and the extracted downstream management message.



It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. Therefore omission of the computing device and its function is an obvious expedient if the remaining elements perform the same function as before. However claim 1 of US Patent does not explicitly disclose, “sending, via a second . 


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1,3,5,6 and 7 are rejected under 35 USC 103 as being unpatentable over Pantelias et al (US 2009/0049492) in view of Dai et al; (US 2011/0078755).
Regarding claim 1, Pantelias discloses a method comprising: receiving, by a computing device ;(DOCSIS optical terminal (DOT) 302, see figure 4) and a first media access control (MAC) protocol a plurality of signals, wherein at least one signal of the plurality of signals comprises a first set of data blocks formatted in accordance with the first MAC protocol;(the DOT terminal 302 receiving plurality of optical signals through fiber 304 where in the first set of data signals formatted in accordance with the optical MAC (first MAC), see figure 4) and wherein at least one signal of the plurality of (the DOT terminal 302 receiving plurality of optical signals through the fiber 304 wherein the second set of data signals are formatted according to DOCSIS (second MAC) protocol, see paragraph 67 and figure 4).

However Pantelias does not explicitly disclose via first network, sending, via a second network and the first MAC protocol, the first set of data blocks; and sending via the second network and the second MAC the second set of data blocks.

In a related field of endeavor, Dai discloses via first network ;(310 headend, see figure 3) sending, via a second network and the first MAC protocol, the first set of data blocks; and sending via the second network and the second MAC the second set of data blocks; (sending via the optical node 320 (second network) the first set of data blocks from the PON OLT 314 according to the PON protocol (optical protocol) to the ONU 322 and sending via the optical node (second network) the second set of data blocks from the DOCSIS and EQAM unit 312 according to DOCSIS and EQAM protocol (DOCSIS protocol) to the DS O/E converter 324, see paragraphs 36 and 37 and figure 3).



Regarding claim 3, Pantelias discloses the method of claim 1, wherein the second MAC protocol is associated with transmission via an electrical medium, (DOCSIS MAC protocol for transmission over analog RF interface (electrical medium), see figure 4) and the first MAC protocol is associated with transmission via both an optical medium and an electrical medium ;(optical MAC for transmission over fiber optical medium 304 and for DOCSIS devices, see figure 4).

Regarding claim 5, Pantelias discloses the method of claim 1, further comprising: receiving, a third set of data blocks formatted in accordance with the second MAC protocol ;(upstream burst receiver in the DOT terminal 302 for receiving the upstream signal from the user devices formatted in accordance with the DOCSIS MAC, see paragraph 67 and figure 4)  and sending, by the computing device and via and the first MAC protocol, the third set of data blocks ;(Upstream burst data is encapsulated into a format known to the headend using optical fiber 304 (optical MAC), see paragraph 69 and figure 4).

In a related field of endeavor, Dai discloses via a first network ;( 310 headend, see figure 3) via a second network ;( optical node 320, see figure 3). (Motivation same as claim 1).
Regarding claim 6, Pantelias discloses the method of claim 1, wherein the first set of data blocks comprises at least one of video or audio content ;( customer premises with plurality of audio and video devices, see figure 3). 

Regarding claim 7, Pantelias discloses the method of claim 1, further comprising: receiving, by the computing device via and a third MAC protocol different from the first MAC protocol, (the upstream burst receiver for receiving the signals from the customer premises including the channel ID and thus providing management protocol,(third MAC) see paragraph 69 and figure 4), a third signal comprising a third set of data blocks formatted in accordance with the second MAC protocol; ;(upstream burst receiver in the DOT terminal 302 for receiving the upstream signal from the user devices formatted in accordance with the DOCSIS MAC, see paragraph 67 and figure 4)  and sending, the third set of data blocks formatted in accordance with the second MAC protocol (the upstream signal is sent to the user devices formatted in accordance with the DOCSIS MAC, see figure 4).  


In a related field of endeavor, Dai discloses via the second network ;( optical node 320, see figure 3). (Motivation same as claim 1).

Claim 2 is rejected under 35 USC 103 as being unpatentable over Pantelias et al (US 2009/0049492) in view of in view of Dai et al; (US 2011/0078755) and further in view of Sucharczuk et al (US 2007/0189770).

Regarding claim 2, Pantelias discloses the method of claim 1, further comprising: with the second set of data blocks and the second MAC protocol ;(the DOT terminal 302 receiving plurality of optical signals through the fiber 304 wherein the second set of data signals are formatted according to DOCSIS (second MAC) protocol, see paragraph 67 and figure 4).

However the combination of Pantelias and Dai does not explicitly disclose determining, based on a header field associated with the first MAC protocol, a radio- frequency channel associated.

In a related field of endeavor, Sucharczuk discloses determining, based on a header field associated with the first MAC protocol, a radio- frequency channel associated ;(the cable modem assigned to the particular RF is determined based on the destination address of the header of the packet, see paragraph 36).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the header of Sucharczuk with Pantelias and Dai to provide destination address of the data packets received by the user devices and the motivation is to provide efficient data transmission to plurality of user devices. 

Claim 4 is rejected under 35 USC 103 as being unpatentable over Pantelias et al (US 2009/0049492) in view of in view of Dai et al; (US 2011/0078755), further in view of Sucharczuk et al (US 2007/0189770) and further in view of Feinberg et al (US 2011/0085538).


Regarding claim 4, Pantelias discloses the method of claim 1, further comprising: with the second set of data blocks and with the second MAC protocol ;(the DOT terminal 302 receiving plurality of optical signals through the fiber 304 wherein the second set of data signals are formatted according to DOCSIS (second MAC) protocol, see paragraph 67 and figure 4).

However the combination of Pantelias and Dai does not explicitly disclose determining, based on an order of data blocks of a signal of the plurality of signals, a radio-frequency channel associated.

;( the cable modem assigned to the particular RF is determined based on the destination address of the header of the packet, see paragraph 36).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the header of Sucharczuk with Pantelias and Dai to provide destination address of the data packets received by the user devices and the motivation is to provide efficient data transmission to plurality of user devices. 

However the combination of Pantelias, Dai and Sucharczuk does not explicitly disclose determining, based on an order of data blocks of a signal of the plurality of signals.
In a related field of endeavor, Feinberg discloses determining, based on an order of data blocks of a signal of the plurality of signals ;(the data is segmented into four packets and arranged in a sequence (order) within the data and the information is provided within the header, see paragraph 35).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the data segmentation of Feinberg with Pantelias, Dai  and Sucharczuk to provide the data sequencing information of the data packets in the header and the motivation is to provide data modulated over different radio frequencies. 
s 8,10,12,13 and14 are rejected under 35 USC 103 as being unpatentable over Pantelias et al (US 2009/0049492) in view of Dai et al; (US 2011/0078755).
Regarding claim 8, Pantelias discloses an apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors ;( DOCSIS optical terminal (DOT) 302 for processing the optical and DOCSIS signal, see figure 4) cause the apparatus to: receive, and a first media access control (MAC) protocol, a plurality of signals, wherein at least one signal of the plurality of signals comprises a first set of data blocks formatted in accordance with the first MAC protocol ;(the DOT terminal 302 receiving plurality of optical signals through fiber 304 where in the first set of data signals formatted in accordance with the optical MAC (first MAC), see figure 4) and wherein at least one signal of the plurality of signals comprises a second set of data blocks formatted in accordance with a second MAC protocol different from the first MAC protocol ;(the DOT terminal 302 receiving plurality of optical signals through the fiber 304 wherein the second set of data signals are formatted according to DOCSIS (second MAC) protocol, see paragraph 67 and figure 4).

However Pantelias does not explicitly disclose via a first network, send via a second network and the first MAC protocol, the first set of data blocks; and send via the second network and the second MAC the second set of data blocks.

;(310 headend, see figure 3) send, via a second network and the first MAC protocol, the first set of data blocks; and send, via the second network and the second MAC the second set of data blocks; (sending via the optical node 320 (second network) the first set of data blocks from the PON OLT 314 according to the PON protocol (optical protocol) to the ONU 322 and sending via the optical node (second network) the second set of data blocks from the DOCSIS and EQAM unit 312 according to DOCSIS and EQAM protocol (DOCSIS protocol) to the DS O/E converter 324, see paragraphs 36 and 37 and figure 3).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of networks of Dai with Pantelias to provide plurality of data and communication services to the plurality of customer premises and the motivation is to provide to achieve communications over network with different protocols. 

Regarding claim 10, Pantelias the apparatus of claim 8, wherein the second MAC protocol is associated with transmission via an electrical medium (DOCSIS MAC protocol for transmission over analog RF interface (electrical medium), see figure 4) and the first MAC protocol is associated with transmission via both an optical medium and an electrical medium ;(optical MAC for transmission over fiber optical medium 304 and for DOCSIS devices, see figure 4).
 receive, a third set of data blocks formatted in accordance with the second MAC protocol ;(upstream burst receiver in the DOT terminal 302 for receiving the upstream signal from the user devices formatted in accordance with the DOCSIS MAC, see paragraph 67 and figure 4)  and send, via and the first MAC protocol, the third set of data blocks ;(Upstream burst data is encapsulated into a format known to the headend using optical fiber 304 (optical MAC), see paragraph 69 and figure 4).
However Pantelias does not explicitly disclose via the first network, via the second network.
In a related field of endeavor, Dai discloses via the first network ;( 310 headend, see figure 3) via the second network ;( optical node 320, see figure 3). (Motivation same as claim 8).

Regarding claim 13, Pantelias discloses the apparatus of claim 8, wherein the first set of data blocks comprises at least one of video or audio content ;( customer premises with plurality of audio and video devices, see figure 3). 

 (the upstream burst receiver for receiving the signals from the customer premises including the channel ID and thus providing management protocol, see paragraph 69 and figure 4), a third signal comprising a third set of data blocks formatted in accordance with the second MAC protocol ;(upstream burst receiver in the DOT terminal 302 for receiving the upstream signal from the user devices formatted in accordance with the DOCSIS MAC, see paragraph 67 and figure 4) and send, the third set of data blocks formatted in accordance with the second MAC protocol (the upstream signal is sent to the user devices formatted in accordance with the DOCSIS MAC, see figure 4).  
However Pantelias does not explicitly disclose via the first network, via the second network.
In a related field of endeavor, Dai discloses via the first network ;( 310 headend, see figure 3) via the second network ;( optical node 320, see figure 3). (Motivation same as claim 8).

Claim 9 is rejected under 35 USC 103 as being unpatentable over Pantelias et al (US 2009/0049492) in view of Dai et al; (US 2011/0078755) and further in view of Sucharczuk et al (US 2007/0189770).
 with the second set of data blocks and the second MAC protocol ;(the DOT terminal 302 receiving plurality of optical signals through the fiber 304 wherein the second set of data signals are formatted according to DOCSIS (second MAC) protocol, see paragraph 67 and figure 4).

However the combination of Pantelias and Dai does not explicitly disclose determine, based on a header field associated with the first MAC protocol, a radio-frequency channel associated.
In a related field of endeavor, Sucharczuk discloses determine, based on a header field associated with the first MAC protocol, a radio-frequency channel associated ;( the cable modem assigned to the particular RF is determined based on the destination address of the header of the packet, see paragraph 36).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the header of Sucharczuk with Pantelias and Dai to provide destination address of the data packets received by the user devices and the motivation is to provide efficient data transmission to plurality of user devices. 

11 is rejected under 35 USC 103 as being unpatentable over Pantelias et al (US 2009/0049492) in view of Dai et al; (US 2011/0078755), further in view of Sucharczuk et al (US 2007/0189770) and further in view of Feinberg et al (US 2011/0085538).

Regarding claim 11, Pantelias discloses the apparatus of claim 8, wherein the instructions, when executed by the one or more processors, cause the apparatus to: with the second set of data blocks and with the second MAC protocol ;(the DOT terminal 302 receiving plurality of optical signals through the fiber 304 wherein the second set of data signals are formatted according to DOCSIS (second MAC) protocol, see paragraph 67 and figure 4).
However the combination of Pantelias and Dai does not explicitly disclose determine, based on an order of data blocks of a signal of the plurality of signals, a radio-frequency channel associated.
In a related field of endeavor, related field of endeavor, Sucharczuk discloses radio-frequency channel associated ;( the cable modem assigned to the particular RF is determined based on the destination address of the header of the packet, see paragraph 36).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the header of Sucharczuk with Pantelias and Dai to provide destination address of the data packets received by the user devices and the motivation is to provide efficient data transmission to plurality of user devices. 

However the combination of Pantelias, Dai and Sucharczuk does not explicitly disclose determine, based on an order of data blocks of a signal of the plurality of signals.
In a related field of endeavor, Feinberg discloses determine, based on an order of data blocks of a signal of the plurality of signals ;( the data is segmented into four packets and arranged in a sequence (order) within the data and the information is provided within the header, see paragraph 35).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the data segmentation of Feinberg with Pantelias, Dai and Sucharczuk to provide the data sequencing information of the data packets in the header and the motivation is to provide data modulated over different radio frequencies. 

Claims 15, 17, 19 and 20 are rejected under 35 USC 103 as being unpatentable over Pantelias et al (US 2009/0049492) in view of Dai et al; (US 2011/0078755).  
Regarding claim 15, Pantelias discloses a system ;( DOCSIS optical terminal system, see figure 3) comprising: a first computing device ;( DOCSIS optical terminal (DOT) 302, see figure 4) wherein the first computing device comprising: one or more first  processors; and memory storing first instructions that, when executed by the one or  ;(DOCSIS optical terminal (DOT) 302 for processing the optical and DOCSIS signal, see figure 4) cause the first computing device to: receive, via and a first media access control (MAC) protocol, a plurality of signals, wherein at least one signal of the plurality of signals comprises a first set of data blocks formatted in accordance with the first MAC protocol, ;(the DOT terminal 302 receiving plurality of optical signals through fiber 304 where in the first set of data signals formatted in accordance with the optical MAC (first MAC), see figure 4) and wherein at least one signal of the plurality of signals comprises a second set of data blocks formatted in accordance with a second MAC protocol different from the first MAC protocol ;(the DOT terminal 302 receiving plurality of optical signals through the fiber 304 wherein the second set of data signals are formatted according to DOCSIS (second MAC) protocol, see paragraph 67 and figure 4) 

However Pantelias does not explicitly disclose a first network, send, via a second network and the first MAC protocol, the first set of data blocks; and send, via the second network and the second MAC protocol, the second set of data blocks; a second computing device; wherein the second computing device comprises: one or more second processors; and memory storing second instructions that, when executed by the one or more second processors, clause the second device to: receive the first set of data blocks.

;(310 headend, see figure 3) send, via a second network and the first MAC protocol, the first set of data blocks; and send, via the second network and the second MAC protocol the second set of data blocks formatted in; (sending via the optical node 320 (second network) the first set of data blocks from the PON OLT 314 according to the PON protocol (optical protocol) to the ONU 322 and sending via the optical node (second network) the second set of data blocks from the DOCSIS and EQAM unit 312 according to DOCSIS and EQAM protocol (DOCSIS protocol) to the DS O/E converter 324, see paragraphs 36 and 37 and figure 3) a second computing device; (second computing device 322, see figure 3) wherein the second computing device comprises: one or more second processors; and memory storing second instructions that, when executed by the one or more second processors,(second computing device 330 with memory 806,804,808 and processor 802, see figure 8) cause the second device to: receive the first set of data blocks; (ONU 322 for receiving the data formatted in the PON (optical) protocol, see paragraph 37 and figure 3).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of networks of Dai with Pantelias to provide plurality of data and communication services to the plurality of customer premises and the motivation is to provide to achieve communications over network with different protocols. 

(DOCSIS MAC protocol for transmission over analog RF interface (electrical medium), see figure 4) and the first MAC protocol is associated with transmission via both an optical medium and an electrical medium;(optical MAC for transmission over fiber optical medium 304 and for DOCSIS devices, see figure 4).

Regarding claim 19, Pantelias discloses the system of claim 15, wherein the first instructions, when executed by the one or more first  processors, cause the first computing device to: receive, a third set of data blocks formatted in accordance with the second MAC protocol; ;(upstream burst receiver in the DOT terminal 302 for receiving the upstream signal from the user devices formatted in accordance with the DOCSIS MAC, see paragraph 67 and figure 4)   and send, via and the first MAC protocol, the third set of data blocks ;(Upstream burst data is encapsulated into a format known to the headend using optical fiber 304 (optical MAC), see paragraph 69 and figure 4).
However Pantelias does not explicitly disclose the first network, via the second network.
In a related field of endeavor, Dai discloses the first network ;( 310 headend, see figure 3) via the second network ;( optical node 320, see figure 3). (Motivation same as claim 15).

 receive, via and a third MAC protocol different from the first MAC protocol, (the upstream burst receiver for receiving the signals from the customer premises including the channel ID and thus providing management protocol, see paragraph 69 and figure 4), a third signal comprising a third set of data blocks formatted in accordance with the second MAC protocol; ;(upstream burst receiver in the DOT terminal 302 for receiving the upstream signal from the user devices formatted in accordance with the DOCSIS MAC, see paragraph 67 and figure 4)  and send, to the at least one user device via, the third set of data blocks formatted in accordance with the second MAC protocol ;(the upstream signal is sent to the user devices formatted in accordance with the DOCSIS MAC, see figure 4).  
However Pantelias does not explicitly disclose a first network, a second network.
In a related field of endeavor, Dai discloses via the first network ;( 310 headend, see figure 3) via the second network ;( optical node 320, see figure 3). (Motivation same as claim 15).

Claim 16 is rejected under 35 USC 103 as being unpatentable over Pantelias et al (US 2009/0049492) in view of Dai et al; (US 2011/0078755) and further in view of Sucharczuk et al (US 2007/0189770).

 with the second set of data blocks and the second MAC protocol ;(the DOT terminal 302 receiving plurality of optical signals through the fiber 304 wherein the second set of data signals are formatted according to DOCSIS (second MAC) protocol, see paragraph 67 and figure 4).
However the combination of Pantelias and Dai does not explicitly disclose determine, based on a header field associated with the first MAC protocol, a radio-frequency channel associated.
In a related field of endeavor, Sucharczuk discloses determine, based on a header field associated with the first MAC protocol, a radio-frequency channel associated; ;(the cable modem assigned to the particular RF is determined based on the destination address of the header of the packet, see paragraph 36).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the header of Sucharczuk with Pantelias and Dai to provide destination address of the data packets received by the user devices and the motivation is to provide efficient data transmission to plurality of user devices.
 
Claim 18 is rejected under 35 USC 103 as being unpatentable over Pantelias et al (US 2009/0049492) in view of Dai et al; (US 2011/0078755), further in view of Sucharczuk et al (US 2007/0189770) and further in view of Feinberg et al (US 2011/0085538).

Regarding claim 18, Pantelias discloses the system of claim 15, wherein the first instructions, when executed by the one or more first processors, cause the first computing device to with the second set of data blocks and with the second MAC protocol ;(the DOT terminal 302 receiving plurality of optical signals through the fiber 304 wherein the second set of data signals are formatted according to DOCSIS (second MAC) protocol, see paragraph 67 and figure 4).

However the combination of Pantelias and Dai does not explicitly disclose determine, based on an order of data blocks of a signal of the plurality of signals, a radio-frequency channel associated.

In a related field of endeavor, related field of endeavor, Sucharczuk discloses radio-frequency channel associated ;( the cable modem assigned to the particular RF is determined based on the destination address of the header of the packet, see paragraph 36).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the header of Sucharczuk with Pantelias and Dai to provide destination address of the data packets received by the user devices and the motivation is to provide efficient data transmission to plurality of user devices. 

However the combination of Pantelias, Dai and Sucharczuk does not explicitly disclose determine, based on an order of data blocks of a signal of the plurality of signals.

In a related field of endeavor, Feinberg does not explicitly disclose determine, based on an order of data blocks of a signal of the plurality of signals ;( the data is segmented into four packets and arranged in a sequence (order) within the data and the information is provided within the header, see paragraph 35).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the data segmentation of Feinberg with Pantelias, Dai  and Sucharczuk to provide the data sequencing information of the data packets in the header and the motivation is to provide data modulated over different radio frequencies. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Woodward et al (US 2009/0205007) discloses for combining conventional hybrid fiber coaxial system with fiber optic access systems, see figure 1.

b. Thompson et al (US 2008/0193137) discloses for providing hybrid fiber coaxial system with broadband access network; see figure 1.

c. Lin et al (An Investigation into HFC MAC Protocols: Mechanisms, Implementation, and research issues – 2000 attached) discloses HFC with DOCSIS MAC to provide data and satellite communication for plurality of user devices, see figure 1. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/AMRITBIR K SANDHU/
Primary Examiner, Art Unit 2636